DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a photoelectric detection module”, “a triggering generation module”, “an interface logic module”, “a pre-processing sub-module”, “a threshold comparison sub-module”, “a primary amplification sub-unit”, “a speed adjustment sub-unit”, “a handshake protocol control logic sub-module”, “a global resetting control unit”, “a global speed control unit”, “a global speed threshold control unit” and “a reading unit” in claims 1-18.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest teaching is found in US 2021/0344865, hereinafter “Chen”, (corresponding to CN108632546 cited in the IDS filed on 07/19/2021) teaches a pixel acquisition circuit, an optical flow sensor (Figs. 1 and 4), and an image acquisition system. Therein, the optical flow sensor comprises a pixel acquisition circuit array, a waveform generator, a global control unit, and a readout unit. As shown in FIG. 4, the pixel acquisition circuit 400 comprises a photodetection unit 410, a signal detection unit 420, an OR logic unit 430, an acquisition control unit 440, a sample and hold unit 450, and a signal output unit 460.  The photodetection 410 is operative to output a first electrical signal responding to the light signal illuminating thereon in real time. The input terminal of the signal detection unit 420 is coupled with the output terminal of the photodetection unit 410. The signal detection unit 420 is operative to output a first trigger signal when detecting the first electrical signal meets predetermined trigger conditions. Here, the predetermined trigger conditions are that the change of light intensity information is both of enough speed and of enough strength. The change of light intensity satisfying this condition can be considered as being caused by valid motion of the target object. On the other hand, the change of light intensity that is of low speed or of low strength is usually caused by drift or jitter of the background light intensity.  The signal detection unit 420 comprises a signal processing module 421 and a threshold comparison module 422. The signal processing module 421 can perform pre-processing on the first electrical signal. In an embodiment, the signal processing module 421 can perform a high-pass filtering process on the first electrical signal in order to filter out the low frequency component in the first electrical signal (i.e., to filter out the light intensity information with low rate of change). The threshold comparison module 422 has its input terminal coupled with the output terminal of the signal processing module 421, and can determine the magnitude of the first electrical signal having been processed by the signal processing module 421 (i.e., the second electrical signal). Once detecting the second electrical signal is greater than a first threshold or less than a second threshold, the threshold comparison module 422 outputs a first trigger signal to the OR logic unit 430. Depending on the desired configuration, the threshold comparison module 422 can just determine whether the second electrical signal is greater than the first threshold or not. In another example, the threshold comparison module 422 is 422 is configured to determine both whether the second electrical signal is less than the second threshold and greater than the first threshold. Therein, the second threshold is less than the first threshold. In this way, the threshold comparison module 422 in accordance with the invention can detect whether the amount of change of the illumination intensity of the pixel acquisition circuit is significant enough (the illumination intensity can either increase or decrease). The OR logic unit 430 has its input terminal coupled with the output terminal of the signal detection unit 420 and the global trigger signal line of the optical flow sensor. The OR logic unit 430 is operative to output an acquisition instruction signal upon receiving the first trigger signal or a global trigger signal from the global trigger signal line. The acquisition control unit 440 has its input terminal coupled with the output terminal of the OR logic unit 430. Upon receiving the acquisition instruction signal from the OR logic unit 430, the acquisition control unit 440 is operative to output (and keep) an activation signal. In an embodiment of the invention, the acquisition control unit 440 can keep the activation signal until receiving a reset signal from the reset signal line. The acquisition control unit 440 can be configured as a latch. Accordingly, the set input terminal of the latch is coupled with the output terminal of the OR logic unit 430. The latch has its reset input terminal coupled with the reset signal line and its output terminal coupled with the third input terminal of the sample and hold unit 450 and the signal output unit 460 (see Figs. 4 and 11).
However, Chen and other teachings in the prior art of record, either alone or in combination, fail to teach or suggest the combination of all limitations of claim 1 that includes when a change frequency of the electric signal exceeds a predetermined frequency threshold and an amplitude of the electric signal meets a predetermined condition, and output the triggering generation signal to the interface logic module; and the interface logic module, a first input end of which is coupled to the triggering generation module, a second input end of which is coupled to a global resetting signal unit via a global resetting signal line, a first output end of which is coupled to the triggering generation module, and which is configured to output a triggering state signal upon the receipt of the triggering generation signal.”  Specifically, the interface module is (OR logic unit 430) taught by Chen does not include an output that is connected to the triggering generation module (420) to output a triggering state signal (status signal) as a handshake or feedback signal.  Hence, the prior art of record fails to teach or suggest the combination of limitations of claim 1. 
Regarding claims 2-14, these claims are dependent claim 1.  
Regarding claims 15-18, these claims also include the entire limitations of claim 1 through claim 14. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAN T TRAN/Primary Examiner, Art Unit 2697